The petition of Granby Holdings, Inc., for certification for appeal from the Appellate Court, 37 Conn. App. 846 (AC 11222), is granted, limited to the following issues:
“1. Under the circumstances of this case, was the question of the burden of proof on the issue of mitigation of damages properly raised by the plaintiff Daniel Lynch in the trial court?
“2. Should this court reconsider the holding of Pietrorazio v. Santopietro, 185 Conn. 510 (1981), that the failure to raise a claim in a motion to set aside a verdict limits this court to plain error review of that claim?
“3. Under the circumstances of this case, did the Appellate Court employ the plain error doctrine to review on appeal the plaintiffs claim regarding the issue of the burden of proof on mitigation of damages?
“4. If the answer to 3. is yes, did the Appellate Court act properly in doing so?”